In my opinion, there was no prejudicial error in the trial of this case by the remarks of the prosecutor in his opening statement to the jury, nor is it good legal logic to say:
"The appellants are safely held in the King county prison without bail and may be tried again without great inconvenience to the state, except in the matter of expense."
The majority also say:
"If, on the other hand, we condone the admittedly irregular procedure occurring in the trial, `'Twill be recorded for a precedent, And many an error, by the same example Will rush into the state'." *Page 520 
In this case, the prosecutor confessed error in the opening statement, as set out in the majority opinion, but it is also shown that competent counsel for appellants did not then or thereafter at any time during the trial object to those remarks, move to strike, or move the court to instruct the jury to disregard them. Neither did they move for a mistrial immediately after the close of the state's case. They should have requested a written instruction to the effect that the statements of counsel were not to be considered as evidence. Appellants did none of these things.
In this case, as was said by the dissenters in State v.Navone, 186 Wn. 532, 58 P.2d 1208, reversing the judgment on the ground of misconduct of counsel means that we disregardState v. Vogel, 183 Wn. 664, 49 P.2d 473; State v.Stevens, 135 Wn. 361, 237 P. 723; State v. Ashe, 182 Wn. 598,48 P.2d 213; State v. Spear, 178 Wn. 57,33 P.2d 905; and other cases.
Other cases include State v. Pepoon, 62 Wn. 635,114 P. 449, a murder case where the opening statement of the prosecutor was a flagrant violation of the law; State v. Mallahan,66 Wn. 21, 118 P. 898; State v. Jewett, 121 Wn. 620,209 P. 1076; State v. Larson, 123 Wn. 21, 211 P. 885, where the remarks were much more prejudicial than in the present case;State v. Crowder, 132 Wn. 496, 231 P. 930; State v.Groshong, 141 Wn. 270, 251 P. 289; State v. Jellovich,156 Wn. 388, 287 P. 3; and State v. Navone, 180 Wn. 121,39 P.2d 384.
State v. Jackson, 83 Wn. 514, 145 P. 470, largely relied upon by the majority to sustain this decision, is inapposite. While a casual reading of the opinion might indicate that it was held reversible error for a prosecuting officer to make a demand upon a defendant in the presence of a jury for the production of a paper *Page 521 
or document containing incriminating evidence against him without more, a careful examination of the opinion shows that this was not its purpose or intent. The demand was not only made, but itreceived the sanction of the trial court. The defendant was put to the hazard of either producing the incriminating evidence or submitting to the inference of guilt arising from his refusal to produce it. State v. Lindberg, 125 Wn. 51, 215 P. 41.
Even State v. Smith, 189 Wn. 422, 65 P.2d 1075, which was exceedingly bad law, does not remove the necessity for an objection or request to have the objectionable remarks stricken, and, to again quote the majority opinion, "many an error, by the same example will rush into the state."
That case should be overruled at the first opportunity and will receive my dissent and protest as long as it is cited as authority, until it has become hopelessly established as staredecisis.
In this case, the trial judge carefully preserved every right of the accused when called upon to do so. It was an exceedingly atrocious crime, appellants were fairly convicted, and the judgment and sentences should stand.